Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. Claims 1-16, 18 and 19 are pending.


 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,730,676. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1-3, Patent ‘676 (claim 1) discloses the claimed subject matter.
Regarding clam 4, Patent ‘676 (claim 3) discloses the claimed subject matter.
Regarding clam 5, Patent ‘676 (claim 4) discloses the claimed subject matter.
Regarding clam 6, Patent ‘676 (claim 5) discloses the claimed subject matter.
Regarding clam 7, Patent ‘676 (claim 6) discloses the claimed subject matter.
Regarding clam 8, Patent ‘676 (claim 7) discloses the claimed subject matter.

Regarding clam 10, Patent ‘676 (claim 9) discloses the claimed subject matter.
Regarding clam 11, Patent ‘676 (claim 10) discloses the claimed subject matter.
Regarding clam 12, Patent ‘676 (claim 11) discloses the claimed subject matter.
Regarding clam 13, Patent ‘676 (claim 12) discloses the claimed subject matter.
Regarding clam 14, Patent ‘676 (claim 13) discloses the claimed subject matter.
Regarding clam 15, Patent ‘676 (claims 1, 14 and 16) discloses the claimed subject matter.
Regarding clam 16, Patent ‘676 (claim 1) discloses the claimed subject matter.
Regarding clam 18, Patent ‘676 (claims 1 and 3) discloses the claimed subject matter.
Regarding clam 19, Patent ‘676 (claim 7) discloses the claimed subject matter.

Allowable Subject Matter
Claims 1-16, 18 and 19 would be allowable upon filing a proper terminal disclaimer to overcome the double patenting rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735